Title: John Adams to Abigail Adams, 10 July 1776
From: Adams, John
To: Adams, Abigail


     
      
       June i.e. July 10. 1776
      
     
     You will see by the Newspapers, which I from time to time inclose, with what Rapidity, the Colonies proceed in their political Maneuvres. How many Calamities might have been avoided if these Measures had been taken twelve Months ago, or even no longer ago than last december?
     The Colonies to the South, are pursuing the same Maxims, which have heretofore governed those to the North. In constituting their new Governments, their Plans are remarkably popular, more so than I could ever have imagined, even more popular than the “Thoughts on Government.” And in the Choice of their Rulers, Capacity, Spirit and Zeal in the Cause, supply the Place of Fortune, Family, and every other Consideration, which used to have Weight with Mankind. My Friend Archibald Bullock Esq. is Governor of Georgia. John Rutledge Esq. is Governor of South Carolina. Patrick Henry Esq. is Governor of Virginia &c. Dr. Franklin will be Governor of Pensilvania. The new Members of this City, are all in this Taste, chosen because of their inflexible Zeal for Independence. All the old Members left out, because they opposed Independence, or at least were lukewarm about it. Dickinson, Morris, Allen, all fallen, like Grass before the Scythe notwithstanding all their vast Advantages in Point of Fortune, Family and Abilities.
     I am inclined to think however, and to wish that these Gentlemen may be restored, at a fresh Election, because, altho mistaken in some Points, they are good Characters, and their great Wealth and numerous Connections, will contribute to strengthen America, and cement her Union.
     
     I wish I were at perfect Liberty, to pourtray before you, all those Characters, in their genuine Lights, and to explain to you the Course of political Changes in this Province. It would give you a great Idea of the Spirit and Resolution of the People, and shew you, in a striking Point of View, the deep Roots of American Independence in all the Colonies. But it is not prudent, to commit to Writing such free Speculations, in the present State of Things.
     Time which takes away the Veil, may lay open the secret Springs of this surprizing Revolution. . . . But I find, altho the Colonies have differed in Religion, Laws, Customs, and Manners, yet in the great Essentials of Society and Government, they are all alike.
    